Exhibit 10.30



RESTRICTED STOCK AWARD AGREEMENT FOR
INDEPENDENT DIRECTORS PURSUANT TO THE
PACER INTERNATIONAL, INC. 2012 OMNIBUS INCENTIVE PLAN
 
 
This RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”) is made and entered into
as of the ____ day of _____, 201__ by and between Pacer International, Inc. (the
“Company”), a Tennessee corporation, and ___________________________ (the
“Grantee”).
    
Background Information


The Board of Directors (the “Board”) and the Compensation Committee of the Board
have adopted the Pacer International, Inc. 2012 Omnibus Incentive Plan (the
“Plan”), and the shareholders of the Company have approved the Plan.


On _____________, pursuant to revisions to the independent director compensation
program, the Compensation Committee of the Board has approved the grant,
effective as of ___________, of a restricted stock award to Grantee, subject to
the terms of the Plan.


The Grantee desires to accept this Restricted Stock Award and agrees to be bound
by the terms and conditions of the Plan and this Agreement.    
 
Accordingly, upon and subject to the Additional Terms and Conditions attached
hereto and incorporated herein by reference as part of this Agreement (the
“Additional Terms and Conditions”), the Company hereby grants as of the Date of
Grant to the Grantee the Shares described below (the “Restricted Shares”)
pursuant to Section 8 of the Plan in consideration of the Grantee’s services to
the Company. Capitalized terms used herein and not defined herein have the
meaning ascribed to them in the Plan.
 
A.
Date of Grant: ____________, 201___
 
 
B.
Restricted Shares: ______ shares of the Company’s common stock (“Common Stock”),
par value $0.01 per share.
 
 
C.
Vesting Schedule: Except as set forth in Section 2 of the Additional Terms and
Conditions, the Restricted Shares shall vest and become non-forfeitable
according to the Vesting Schedule attached as Schedule 1 hereto (the “Vesting
Schedule”). The Restricted Shares which have become vested and non-forfeitable
pursuant to the Vesting Schedule or Section 2 of the Additional Terms and
Conditions are herein referred to as the “Vested Restricted Shares.” Restricted
Shares which have not vested will be forfeited back to the Company as provided
in Section 1 of the Additional Terms and Conditions.

 
By their signatures below, the Grantee and the Company agree that the Restricted
Shares are granted under and governed by the terms and conditions of the Plan
and this Agreement. Grantee has reviewed in their entirety the prospectus that
summarizes the terms of the Plan and this Agreement, has had an opportunity to
request a copy of the Plan in accordance with the procedure described in the
prospectus, has had an opportunity to obtain the advice of counsel prior to
executing this Agreement and fully understands all provisions of the Plan and
this Agreement. Grantee hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Administrator upon any questions
relating to the Plan and this Agreement.

1



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company and the Grantee have signed this Agreement and
the Company has affixed its corporate seal as of the Date of Grant set forth
above.




PACER INTERNATIONAL, INC.            




By:___________________________
Name:    Florian Kete
    Title: Vice President, Human Resources
                    
                              






GRANTEE:




_____________________________
    Name: _________________




Instructions to Grantee: Please sign and return this Agreement to the Corporate
Secretary within 10 days after receipt.







2



--------------------------------------------------------------------------------




ADDITIONAL TERMS AND CONDITIONS OF 
PACER INTERNATIONAL, INC. 
RESTRICTED STOCK AWARD
FOR INDEPENDENT DIRECTORS
 
1.    Forfeiture. The Grantee shall forfeit all of his rights and interest in
the Restricted Shares if his Continuous Status as an Employee or Consultant
terminates for any reason before the Restricted Shares become vested and
non-forfeitable in accordance with the Vesting Schedule or Section 2 hereof.


2.     Acceleration of Vesting.


(a)Change in Control. In the event of a Change in Control, any portion of the
Restricted Shares that are not yet vested on the date of the Change in Control
shall vest as follows unless an earlier date for vesting is determined by the
Administrator: (i) on the vesting date set forth in Schedule 1 or (ii) on the
earliest of the following to occur, with respect to all Restricted Shares that
are then-unvested:
(1)
the death or Disability of the Grantee following the Change in Control; or

(2)
the termination of the Grantee’s Continuous Status as an Employee or Consultant
following the Change in Control.

(b)    Death or Disability of Grantee Prior to a Change in Control. In the event
of the death or Disability of the Grantee prior to the occurrence of a Change in
Control, a fraction of the Restricted Shares that are scheduled to become vested
on the vesting date set forth in Schedule 1 following such death or Disability
shall be immediately vested, such fraction to be determined on a pro-rated basis
taking into account the number of days that have elapsed since the Date of Grant
divided by the total number of days from the Date of Grant and the vesting date
set forth in Schedule 1 immediately following death or Disability. All other
Restricted Shares shall be forfeited immediately.


(c)    Vesting upon End of Current Term as Director without Renomination or Upon
Resignation.  Upon a termination of the Grantee’s Continuous Status as an
Employee or Consultant prior to the occurrence of a Change in Control in
connection with (i) voluntary resignation from service as a director by the
Grantee or (ii) the expiration of the Grantee’s current term of service as a
director without renomination to the Board, a fraction of the Restricted Shares
that are scheduled to become vested on the vesting date set forth in Schedule 1
shall be immediately vested, such fraction to be determined on a pro-rated basis
taking into account the number of days that have elapsed since the Date of Grant
divided by the total number of days from the Date of Grant to the vesting date
set forth in Schedule 1. All other Restricted Shares shall be forfeited
immediately.
3.    Restricted Shares Held by the Share Custodian. Grantee hereby authorizes
and directs the Company to deliver any share certificate issued by the Company
to evidence the Restricted Shares to the Secretary of the Company or such other
officer of the Company as may be designated by the Administrator (the “Share
Custodian”) to be held by the Share Custodian until the Restricted Shares become
Vested Restricted Shares in accordance with the Vesting Schedule or Section 2
hereof. When all or any portion of the Restricted Shares become Vested
Restricted Shares, the Share Custodian shall deliver to the Grantee (or his
beneficiary in the event of death) as soon as reasonably practicable, but
subject to the terms and conditions set forth in this Agreement, a certificate
representing the Vested Restricted Shares (which then will be unrestricted). In
the event the number of Vested Restricted Shares to be delivered to Grantee
includes a fraction of a Share, the Share Custodian shall not be required to
deliver the fractional share, and the Company may shall pay the Grantee an
amount in cash equal to such fraction multiplied by the Fair Market Value of a
Share determined as of the date the Restricted Shares became Vested Restricted
Shares. Grantee hereby

3



--------------------------------------------------------------------------------




irrevocably appoints the Share Custodian, and any successor thereto, as the true
and lawful attorney-in-fact of Grantee with full power and authority to execute
any stock transfer power or other instrument necessary to transfer the
Restricted Shares to the Company, or to transfer a portion of the Restricted
Shares to the Grantee on an unrestricted basis upon vesting. The term of such
appointment shall commence on the Date of Grant and shall continue until the
Restricted Shares are vested and delivered to the Grantee or are forfeited as
provided in this Agreement. During the period that the Share Custodian holds the
Restricted Shares subject to this Section 3, the Grantee shall be entitled to
all rights applicable to shares of Common Stock not so held, including the right
to vote and receive cash dividends, except as provided in this Agreement. In the
event the number of Restricted Shares is increased or reduced in accordance with
Section 13 of the Plan, and in the event of any distribution of Common Stock or
other securities of the Company in respect of the Restricted Shares, the Grantee
agrees that any certificate representing shares of Common Stock or other
securities of the Company issued as a result of any of the foregoing shall be
delivered to the Share Custodian and shall be subject to all of the provisions
of this Agreement as if initially received thereunder.
 
4.    Dividends and Voting Rights. The Grantee shall be entitled to cash
dividends paid on all Restricted Shares as and when declared and paid and shall
have all voting rights with respect to the Restricted Shares.


5.    Restrictions on Transfer of Restricted Shares. Except as provided by this
Agreement, until such time as the Restricted Shares become Vested Restricted
Shares pursuant to the Vesting Schedule or Section 2 hereof, the Grantee shall
not have the right to make or permit to exist any transfer or hypothecation,
whether outright or as security, with or without consideration, voluntary or
involuntary, of all or any part of any right, title or interest in or to any
Restricted Shares. Any such disposition not made in accordance with this
Agreement shall be deemed null and void. The Company will not recognize, or have
the duty to recognize, any disposition not made in accordance with the Plan and
this Agreement, and any Restricted Shares so transferred will continue to be
bound by the Plan and this Agreement. The Grantee (and any subsequent holder of
Restricted Shares) may not sell, pledge or otherwise directly or indirectly
transfer (whether with or without consideration and whether voluntarily or
involuntarily or by operation of law) any interest in or any beneficial interest
in any Restricted Shares except pursuant to the provisions of this Agreement.
Any sale, pledge or other transfer (or any attempt to effect the same) of any
Restricted Shares in violation of any provision of the Plan or this Agreement
shall be void, and the Company shall not record such transfer, assignment,
pledge or other disposition on its books or treat any purported transferee of
such Restricted Shares as the owner of such Restricted Shares for any purpose.
 
6.     Additional Restrictions on Transfer.
 
(a)    Legend. In addition to any legends required under applicable securities
laws, the certificates representing the Restricted Shares shall be endorsed with
the following legend and the Grantee shall not make any transfer of the
Restricted Shares without first complying with the restrictions on transfer
described in such legend:
 
TRANSFER IS RESTRICTED
 
THE SECURITIES EVIDENCED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER AND FORFEITURE PROVISIONS WHICH ALSO APPLY TO THE TRANSFEREE AS SET
FORTH IN A RESTRICTED STOCK AWARD AGREEMENT, DATED ______________, A COPY OF
WHICH IS AVAILABLE FROM THE COMPANY.
 

4



--------------------------------------------------------------------------------




(b)Opinion of Counsel. No holder of Restricted Shares may sell, transfer,
assign, pledge or otherwise dispose of (whether with or without consideration
and whether voluntarily or involuntarily or by operation of law) any interest in
or any beneficial interest in any Restricted Shares, except pursuant to an
effective registration statement under the Securities Act of 1933, as amended
(the “Securities Act”), without first delivering to the Company an opinion of
counsel (reasonably acceptable in form and substance to the Company) that
neither registration nor qualification under the Securities Act and applicable
state securities laws is required in connection with such transfer.


7.    Tax Consequences.
    
(a)    Withholding Taxes. At such time as the Grantee becomes vested pursuant to
the Vesting Schedule or Section 2 above in all or any portion of the Restricted
Shares, the Grantee (or his personal representative) shall deliver to the
Company, within thirty (30) days after the occurrence of the vesting event
specified in the Vesting Schedule or Section 2 above (or in the event of death,
within thirty (30) days of the appointment of the personal representative) (a
“Vesting Date”), either a certified check payable to the Company in the amount
of all withholding tax obligations (whether federal, state, local or foreign
income or social insurance tax), imposed on the Grantee and the Company by
reason of the vesting of the Restricted Shares, or a Withholding Election Form
to be provided by the Company upon request by the Grantee (or personal
representative). The delivery of either a certified check or a Withholding
Election Form shall be a condition precedent to the delivery of the Restricted
Shares to the Grantee and the failure to tender either the required certified
check or Withholding Election Form will result in a delay of the delivery of the
Restricted Shares. Except as otherwise provided in this Agreement, upon receipt
of payment in full of all withholding tax obligations, the Company shall cause a
certificate representing the Vested Restricted Shares (which then will be
unrestricted) to be issued and delivered to the Grantee or, if determined by the
Company, other evidence of the Shares’ registration in book-entry form. In lieu
of any fractional Share, the Company shall pay the Grantee an amount in cash
equal to such fraction multiplied by the Fair Market Value of a Share determined
as of the date of vesting.


(b)    Payment in Whole Shares. In the event the Grantee or his personal
representative elect to satisfy the withholding obligation by executing the
Withholding Election Form, the Grantee’s actual number of vested Restricted
Shares shall be reduced by the smallest number of whole shares of common stock
of the Company which, when multiplied by the Fair Market Value of the Shares on
the Vesting Date, is sufficient to satisfy the amount of the withholding tax
obligations imposed on the Company by reason of the vesting of the Restricted
Shares. Once made, the withholding election shall be irrevocable.


(c)    Absence of Withholding Direction. In the event the Grantee or his
personal representative fail to timely decide between the use of a certified
check or the execution of a Withholding Election Form, the Grantee or his
personal representative shall be deemed to have elected and executed the
Withholding Election Form, and, except as otherwise provided in this Agreement,
the Company shall thereafter deliver to the Grantee or his beneficiary the net
amount of Vested Restricted Shares (which then will be unrestricted).


(d)     83(b) Election. The Grantee understands that the Grantee may elect to be
taxed at the Date of Grant rather than when the Restricted Shares become vested
by filing with the Internal Revenue Service an election under Section 83(b) of
the Internal Revenue Code of 1986, as amended (the "Code"), within thirty (30)
days from the Date of Grant. The Grantee acknowledges that it is the Grantee's
sole responsibility and not the Company's responsibility to timely file the Code
Section 83(b) election with the Internal Revenue Service if the Grantee intends
to make such an election. Grantee agrees to provide written

5



--------------------------------------------------------------------------------




notification to the Company if the Grantee files a Code Section 83(b) election
and if the Grantee revokes a Code Section 83(b) election.
 
8.     Governing Laws. This Agreement shall be construed, administered and
enforced according to the laws of the State of Tennessee.
 
9.      Successors. This Agreement shall be binding upon and inure to the
benefit of the Company and the Grantee and their heirs, legal representatives,
successors, and permitted assigns.
 
10.     Notice. Except as otherwise specified herein, all notices and other
communications under this Agreement shall be in writing and shall be deemed to
have been given if personally delivered or if sent by registered or certified
United States mail, return receipt requested, postage prepaid, addressed to the
proposed recipient at the last known address of the recipient. Any party may
designate any other address to which notices shall be sent by giving notice of
the address to the other parties in the same manner as provided herein.
 
11.     Severability. In the event that any one or more of the provisions or
portion thereof contained in this Agreement shall for any reason be held to be
invalid, illegal, or unenforceable in any respect, the same shall not invalidate
or otherwise affect any other provisions of this Agreement, and this Agreement
shall be construed as if the invalid, illegal or unenforceable provision or
portion thereof had never been contained herein.
 
12.    Entire Agreement. Subject to the terms and conditions of the Plan, which
are incorporated herein by reference, this Agreement expresses the entire
understanding and agreement of the parties with respect to the subject matter
hereof. This Agreement may be executed in two or more counterparts, each of
which shall be deemed an original but all of which shall constitute one and the
same instrument.
 
13.    Headings. Section and paragraph headings used herein are for convenience
of reference only and shall not be considered in construing this Agreement.
 
14.    Specific Performance. In the event of any actual or threatened default
in, or breach of, any of the terms, conditions and provisions of this Agreement,
the party or parties who are thereby aggrieved shall have the right to specific
performance and injunction in addition to any and all other rights and remedies
at law or in equity, and all such rights and remedies shall be cumulative.
 
15.    Right to Continued Service. Neither the establishment of the Plan nor the
award of Restricted Shares hereunder shall be construed as giving Grantee the
right to any continued service as a director or other relationship with the
Company. Nothing in the Plan or this Agreement shall effect any right which the
Shareholders or the Board of Directors or its committees may have to remove of
the Grantee as a director regardless of the effect of such termination of
service on the rights of the Grantee under the Plan or this Agreement.




 

6



--------------------------------------------------------------------------------




 
SCHEDULE 1
 
PACER INTERNATIONAL, INC.
2012 OMNIBUS INCENTIVE PLAN
RESTRICTED STOCK AWARD FOR INDEPENDENT DIRECTORS
 
Vesting Schedule
 


100% of the Restricted Shares shall vest and become non-forfeitable on
____________ ____, 201__.

7

